El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
 El acusado fue convicto en la Corte de Distrito de San Juan de abuso de confianza.. Las mercancías en cuestión fueron confiadas al acusado, un agente vendedor, por un comerciante en Bayamón (en aquel entonces dentro del distrito judicial de San Juan) para venderlas en otras partes *888de la Isla. No se ha suscitado cuestión alguna respecto a la venta de cualquier parte de la mercancía ni en cuanto a la apropiación ilícita del producto de tal venta. En tanto tiende a demostrar la evidencia que el acusado fraudulentamente se apropió de los efectos que le fueron confiados, señala hacia una apropiación indebida realizada en Aguada o en San Se-bastión y Aguada, ambos dentro del distrito judicial de Agua-dilla.
El artículo 8 del Código de Enjuiciamiento Criminal reza así:
“La jurisdicción correspondiente a los delitos, radica en la Corte de Distrito del respectivo distrito judicial dentro del cual se come-tieren.”
Abuso de confianza, según lo define el artículo 445 del Có-digo Penal, es “la fraudulenta sustracción o malversación de bienes, por una persona a quien habían sido confiados.”
Un acusado debe ser perseguido y juzgado en el distrito en que se malversó la. propiedad. Véase 16 C. J. pág. 189, sección 272; ídem, pág. 165, sección 206.
La teoría de una apropiación indebida dentro del distrito judicial de San Juan no puede establecerse por el hecho de que se recibieran las mercancías en Bayamón y que el acu-sado debiera rendir cuentas al comerciante en Bayamón. El acusado no rindió ningún informe falso por correo ni en otra forma. La doctrina del caso de State v. Bailey, 50 Ohio St. 636, en que se apoya el fiscal, es, hasta ese grado, inaplicable.
En el caso de autos no hubo una remoción fraudulenta de los efectos del distrito de San Juan. No hay evidencia de una intención criminal fraguada mientras el acusado estaba en posesión de los bienes dentro del distrito de San Juan. No hay cuestión de una operación que se extendiera por más de un distrito. Toda la transacción constitutiva del supuesto abuso de confianza ocurrió en el distrito de Aguadilla. No hay base satisfactoria para la conclusión de que el delito, de *889haberse cometido, se perpetró, bien de hecho o dentro del es-píritu de la ley, en el distrito de San Juan.

Debe revocarse la sentencia recurrida.